Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) on 12/28/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-21 of U.S. Patent No. 10922621.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1-20 of the instant application merely broadens the scope of claims 1-21 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

	Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed to generating a language model for a policy document and a language model for a regulatory document, wherein the generating incorporates extracted one or more features, a global corpora and one or more annotations of the policy document, wherein the one or more annotations are employed by the system to facilitate the generating the language model for the policy document; and verifying whether the policy document is in compliance with at least one identified rule described by the regulatory document based on combining the language model for the policy document and the language model for the regulatory document. 
Under the 35 U.S.C. 101 new guidelines, the claims fall within the “Mental Processes” grouping of abstract ideas.  The claimed steps could be performed in the mind of a human, with no need for a machine. The whole process could be done by a human generating a language model for a policy document and a language model for a regulatory document and verifying whether the policy document complies with at least one identified rule described by the regulatory documents, as claimed.  More, the claims do not recite additional elements that integrate the judicial exception to a practical application, and amounts to significantly more than the judicial exception.  The recitation of a processor is considered as a generic computer structure that serves to perform generic computer functions that are well-understood.  Accordingly, the pending claims are directed to a non-statutory subject matter.
Dependent claims 2-5 further refer and describe generating of regulatory document or policy document, generating mappers and combining them. 
Claim 6 is directed to extracting one or more features of a combination of the regulatory document and the control model as respective vectors, wherein the one or more features are associated with at least one identified rule regarding a subject matter of the regulatory document or the policy document; generating one or more confidence scores associated with the one or more features and regarding confidence in placement and description accuracy of the one or more features; generating respective language models for the policy document and the control document, wherein the generating incorporates the extracted one or more features; and outputting a report indicative of whether the policy document is in compliance with the at least one identified rule based on a compliance determination generated by comparing the respective language models.
Under the 35 U.S.C. 101 new guidelines, the claims fall within the “Mental Processes” grouping of abstract ideas.  The claimed steps could be performed in the mind of a human, with no need for a machine. The whole process could be done by a human extracting features from a first document and second document; generate corresponding scores and language models, and outputting a report indicative of whether the document complies at least one identified rule, as claimed.  More, the claims do not recite additional elements that integrate the judicial exception to a practical application, and amounts to significantly more than the judicial exception.  The recitation of a processor is considered as a generic computer structure that serves to perform generic computer functions that are well-understood.  Accordingly, the pending claims are directed to a non-statutory subject matter.
Dependent claims 7-9 further refer and describe the policy document, mapping the documents and the language models. 
Claim 10 is directed to mapping one or more features from information input to a control framework to generate a regulatory model; and mapping a policy document to the regulatory model; and determining whether the policy document complies with rules for the regulatory document based on the mapping the policy document to the regulatory model, wherein the compliance component determines that the policy document fails to comply with the rules for the regulatory document based on identification of one or more segments of the regulatory document without a matched policy document.
Under the 35 U.S.C. 101 new guidelines, the claims fall within the “Mental Processes” grouping of abstract ideas.  The claimed steps could be performed in the mind of a human, with no need for a machine. The whole process could be done by a human mapping a policy document to a regulatory model; and determining whether the policy document complies with rules for the regulatory document based on the mapping, as claimed.  More, the claims do not recite additional elements that integrate the judicial exception to a practical application, and amounts to significantly more than the judicial exception.  The recitation of a processor is considered as a generic computer structure that serves to perform generic computer functions that are well-understood.  Accordingly, the pending claims are directed to a non-statutory subject matter.
Dependent claims 11-14 further refer and describe the supervised and unsupervised features extraction and information input.  The neural network attention is used at a high level of generality (claim 14).  The claim does not show an action or specific steps that can not be practically performed in the human mind.
Claim 15 is directed to extracting one or more features as respective vectors from a regulatory document, a policy document, and information input, wherein the system assigns a confidence score to the one or more features, wherein the confidence score indicates a confidence level regarding placement and description accuracy of the one or more features; and mapping the one or more features to a control framework using a supervised machine learning technique to generate a regulatory model; and mapping the policy document to the regulatory model; and determining whether the policy document complies with rules for the regulatory document based on the mapping the policy document to the regulatory model.
Under the 35 U.S.C. 101 new guidelines, the claims fall within the “Mental Processes” grouping of abstract ideas.  The claimed steps could be performed in the mind of a human, with no need for a machine. The whole process could be done by a human extracting features from documents, mapping the features to a regulatory model, mapping the policy document to the regulatory model, and determining whether the policy document complies with rules for the regulatory document based on the mapping the policy document to the regulatory model, as claimed.  More, the claims do not recite additional elements that integrate the judicial exception to a practical application, and amounts to significantly more than the judicial exception.  The recitation of a processor is considered as a generic computer structure that serves to perform generic computer functions that are well-understood.  Accordingly, the pending claims are directed to a non-statutory subject matter.
Dependent claims 16-19 further refer and describe the used global corpora, language model database, supervised extraction and an unsupervised extraction.
Claim 20 is directed to generating a control model by mapping the one or more second features and one or more third features from the policy document to the control framework, wherein the control model is comprised of one or more language models; generating one or more confidence scores associated with the one or more first features from a regulatory document or one or more second features from the regulatory document and regarding confidence in placement and description accuracy of the one or more first features or the one or more second features; and verifying whether the policy document abides by the one or more obligations by combining the regulatory model and the control model into a combined model.
Under the 35 U.S.C. 101 new guidelines, the claims fall within the “Mental Processes” grouping of abstract ideas.  The claimed steps could be performed in the mind of a human, with no need for a machine. The whole process could be done by a human mapping the one or more second features and one or more third features from the policy document to the control framework, generating one or more confidence scores associated with the one or more first features; and verifying the policy document…, as claimed.  More, the claims do not recite additional elements that integrate the judicial exception to a practical application, and amounts to significantly more than the judicial exception.  The recitation of a processor is considered as a generic computer structure that serves to perform generic computer functions that are well-understood.  Accordingly, the pending claims are directed to a non-statutory subject matter.
The claims do not amount to significantly more than the abstract idea as they do not apply the judicial exception to a particular application.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The pending claims are directed to an abstract idea, and are not patent eligible.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the regulatory document”, “the control model”, “the policy document”, and “the control document”.  
Claim 8 recites the limitation "the expert mapping input”.  
Claim 9 recites the limitation “the mapping the regulatory document or the policy document”.  
Claim 10 recites the limitation "the regulatory document”. 
Claim 20 recites the limitations “the one or more second features”; “the policy document”; “the control framework”; “the one or more obligations”; “the regulatory model”. There is insufficient antecedent basis for these limitations in the claims.  

Claim 6 recites the limitation “wherein the generating incorporates the extracted one or more features”.  The examiner is not clear whether applicant refers to the limitation “generating, by the system, one or more confidence scores associated with the one or more features and regarding confidence in placement and description accuracy of the one or more features” or the limitation “generating, by the system, respective language models for the policy document and the control document”.  
Claim 6 recites the limitation “generating, by the system, respective language models for the policy document and the control document, wherein the generating incorporates the extracted one or more features”.  It’s not clear how the extracted features are used to generate a language model of the policy document, while the extracted features are associated with the regulatory document and the control model only.  This is in accordance with the first limitation of the claim that recites “extracting, by a system operatively coupled to a processor, one or more features of a combination of the regulatory document and the control model as respective vectors, wherein the one or more features are associated with at least one identified rule regarding a subject matter of the regulatory document or the policy document”, as the statement after the “or” statement is not considered by the examiner.
Appropriate correction is required.
Claims 7-9 and 11-14 are rejected for being dependent on claims 6 and 10.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


		Claims 1-9, 15-16, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Lerner (US Pat No. 9652618) in view of Miller (US 20140025608).
As per claim 1, Lerner teaches generating, by a system operatively coupled to a processor, a language model for a policy document and a language model for a regulatory document, wherein the generating incorporates extracted one or more features, a global corpora and one or more annotations of the policy document, wherein the one or more annotations are employed by the system to facilitate the generating the language model for the policy document (col 1 Ln 30-39, the system receives a proposal for evaluation of compliance based on security policy, standards. The system is also accessible to network for other database, i.e., global or domain corpora. See also col. 13, line 4 –19, wherein the analyzed documents may comprise a Visio diagram (.vsd), a Word document (.doc), an excel spreadsheet (.xis), a PowerPoint presentation (ppt), or the like, or even raw data.  Col. 10, lines 1-5, wherein the policy documents are updated); and 
verifying, by the system, whether the policy document is in compliance with at least one identified rule described by the regulatory document based on combining the language model for the policy document and the language model for the regulatory document (col 1, Ln 36-40, Col 5 Ln 49-53, col. 7, lines 10-40, the security engine dynamically evaluates the compliance of security policies).
Lerner may not explicitly disclose generating the language models.  However, Miller in the same field of endeavor teaches generating the claimed language models ([0050]- [0060]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Miller’s above feature with the system of Lerner in order to improve the classification and selection of reliable documents that complies with the policies or rules.
As per claim 2, Lerner teaches generating one of the regulatory document or the policy document (col. 14, lines 10-13, generate the policies, standards, baselines and patterns for the enterprise, or anomaly, signature set, and baseline-related data identifying normal or allowed architectures for the enterprise).
As per claim 3, Lerner teaches generating a plurality of mappers (necessarily disclosed within the process of col. 5, lines 58-61, wherein the security engine utilizes machine learning techniques that facilitate the preprocessing and classification of security policy related information regarding assets).
As per claim 4, Lerner teaches generating an ensemble to combine the plurality of mappers (Col 13 Ln 29-35, the machine learning algorithm includes Bayesian algorithm, deep learning or artificial neural network algorithm).
As per claim 5, Lerner does not explicitly disclose wherein the plurality of mappers are combined based on averaging a probability generated by one or more mappers of the plurality of mappers.  Miller in the same field of endeavor teaches the ensemble learning technique is the average probability estimate of all tree, i.e., the data objects, in the ensemble ([0015]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Miller’s disclosure as a modification to the combined disclosure by Lerner in order to improve the classification of compliance subjects by using an ensemble learning technique (Miller, [0015]).
As per claim 6, Lerner extracting, by a system operatively coupled to a processor, one or more features of a combination of the regulatory document and the control model as respective vectors, wherein the one or more features are associated with at least one identified rule regarding a subject matter of the regulatory document or the policy document (col.  5 Ln 26-30, Col 7 Ln 10-40, the security engine in the Enterprise Computing Platform retrieves, i.e., extracting, information from database comprising document of security guidance, policy and standards, and col. 13. Lines 29-35, wherein deep learning and artificial neural network algorithms, which employ word embedding, are used); 
 generating, by the system, respective language models for the policy document and the control document, wherein the generating incorporates the extracted one or more features (col 1 Ln 30-39, the system receives a proposal for evaluation of compliance based on security policy, standards. The system is also accessible to network for other database, i.e., global or domain corpora. See also col. 13, line 4 –19, wherein the analyzed documents may comprise a Visio diagram (.vsd), a Word document (.doc), an excel spreadsheet (.xis), a PowerPoint presentation (ppt), or the like, or even raw data.); and 
outputting, by the system, a report indicative of whether the policy document is in compliance with the at least one identified rule based on a compliance determination generated by comparing the respective language models (Lerner, Col 14 Ln 65-67, Col 15 Ln 1-4, reporting the compliance of security requirement).
Lerner may not explicitly disclose generating the language models and one or more confidence scores associated with the one or more features and regarding confidence in placement and description accuracy of the one or more features.  Miller in the same field of endeavor teaches generating the claimed language models ([0055]- [0060]) and using a probabilistic prediction to extract features and generate the language models ([0029]- [0030], [0049], [0085]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Miller’s above feature with the system of Lerner in order to improve the classification and selection of reliable documents that complies with the policies or rules.
As per claim 7, Lerner teaches wherein the policy document describes an entity operating procedure regarding a topic (col 7 Ln 20-22, a policy is a broad sweeping document provide guidance from business and technology perspective to a subject matter). 


As per claim 8, Lerner teaches generating, by the system, one or more language models for at least one of the regulatory document, the policy document or the expert mapping input (col. 14, lines 10-13, generate the policies, standards, baselines and patterns for the enterprise, or anomaly, signature set, and baseline-related data identifying normal or allowed architectures for the enterprise).
As per claim 9, Lerner teaches wherein the mapping the regulatory document or the policy document comprises mapping the one or more language models to the control framework (col. 7, lines 27-40, in order to determine whether there exist any security gaps that could introduce risk into the enterprise, mapping language models to the control framework and the technology being evaluated based on its compliance with said policies, standards, baselines, and patterns).
As per claim 15, Lerner a memory that stores computer executable components; a processor that executes the computer executable components stored in the memory (Lerner, Col 2 Ln 17-25, the system includes processor and computer-executable instruction stored in memory), wherein the computer executable components comprise: 
an extraction component that extracts one or more features as respective vectors from a regulatory document, a policy document, and information input, (col.  5 Ln 26-30, Col 7 Ln 10-40, the security engine in the Enterprise Computing Platform retrieves, i.e., extracting, information from database comprising document of security guidance, policy and standards, and col. 13. Lines 29-35, wherein deep learning and artificial neural network algorithms, which employ word embedding, are used); and
a mapping component that: maps the one or more features to a control framework using a supervised machine learning technique to generate a regulatory model (col 1 Ln 30-39, the system receives a proposal for evaluation of compliance based on security policy, standards. The system is also accessible to network for other database, i.e., global or domain corpora. See also col. 13, line 4 –19, wherein the analyzed documents may comprise a Visio diagram (.vsd), a Word document (.doc), an excel spreadsheet (.xis), a PowerPoint presentation (ppt), or the like, or even raw data.  Col. 10, lines 1-5, wherein the policy documents are updated); and 
maps the policy document to the regulatory model (col. 7, lines 27-40, mapping those requirements and the technology being evaluated based on its compliance with said policies, standards, baselines, and patterns in order to determine whether there exist any security gaps that could introduce risk into the enterprise); and 
a compliance component that determines whether the policy document complies with rules for the regulatory document based on the mapping the policy document to the regulatory model (col 1, Ln 36-40, Col 5 Ln 49-53, col. 7, lines 10-40, the security engine dynamically evaluates the compliance of security policies).
Lerner may not explicitly disclose wherein the system assigns a confidence score to the one or more features, wherein the confidence score indicates a confidence level regarding placement and description accuracy of the one or more features.  Miller in the same field of endeavor teaches generating the claimed language models ([0055]- [0060]) and using a probabilistic prediction to extract features and generate the language models ([0029]- [0030], [0049], [0085]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Miller’s above feature with the system of Lerner in order to improve the classification and selection of reliable documents that complies with the policies or rules.
As per claim 16, Lerner teaches wherein the information input comprises the global corpora (Fig. 5, Col 7 Ln 36-40, Col 12 Ln18-20, the network accessible database allows the system to retrieve security related data from various database server and other information, including domain specific and general global database, or corpora).
As per claim 18, Lerner teaches wherein the memory further stores a language model database (col. 7, line 12-14, the database 106 includes information accessed and stored by the security engine, and col. 13, lines 9-15, wherein the data is in the form of word documents).
As per claim 20, Lerner teaches determining compliance between documents, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Lerner, Col 2 Ln 17-25, the system includes processor and computer-executable instruction stored in memory), the program instructions executable by a processing component to cause the processing component to: 
generate a control model by mapping the one or more second features and one or more third features from the policy document to the control framework, wherein the control model is comprised of one or more language models Lerner, Fig. 5, Col 7 Ln 36-40, Col 12 Ln18-20, the network accessible database allows the system to retrieve security related data (subject features) from various database server and other information); and 
verify whether the policy document abides by the one or more obligations by combining the regulatory model and the control model into a combined model (Lerner Col 1, Ln 36-40, Col 5 Ln49-53, the security engine dynamically evaluates the compliance of security policies).

	Lerner may not explicitly disclose generating one or more confidence scores associated with the one or more first features from a regulatory document or one or more second features from the regulatory document and regarding confidence in placement and description accuracy of the one or more first features or the one or more second features.  Miller in the same field of endeavor teaches generating the claimed language models ([0055]- [0060]) and using a probabilistic prediction to extract features and generate the language models ([0029]- [0030], [0049], [0085]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Miller’s above feature with the system of Lerner in order to improve the classification and selection of reliable documents that complies with the policies or rules.


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lerner (US 9652618).
As per claim 10, Lerner teaches a memory that stores computer executable components; a processor that executes the computer executable components stored in the memory (Lerner, Col 2 Ln 17-25, the system includes processor and computer-executable instruction stored in memory), wherein the computer executable components comprise: 
a mapping component that: maps one or more features from information input to the system to a control framework to generate a regulatory model (col 1 Ln 30-39, the system receives a proposal for evaluation of compliance based on security policy, standards. The system is also accessible to network for other database, i.e., global or domain corpora. See also col. 13, line 4 –19, wherein the analyzed documents may comprise a Visio diagram (.vsd), a Word document (.doc), an excel spreadsheet (.xis), a PowerPoint presentation (ppt), or the like, or even raw data.  Col. 10, lines 1-5, wherein the policy documents are updated); 
maps a policy document to the regulatory model (col. 7, lines 27-40, mapping those requirements and the technology being evaluated based on its compliance with said policies, standards, baselines, and patterns in order to determine whether there exist any security gaps that could introduce risk into the enterprise); and
 a compliance component that determines whether the policy document complies with rules for the regulatory document based on the mapping the policy document to the regulatory model, wherein the compliance component determines that the policy document fails to comply with the rules for the regulatory document based on identification of one or more segments of the regulatory document without a matched policy document (col 1, Ln 36-40, Col 5 Ln 49-53, col. 7, lines 10-40, the security engine dynamically evaluates the compliance of security policies and col. 9, line 66 – col. 10, line 6, wherein determined if there are any false positives to heal broken architectures that are out of compliance to policy, standards or baselines).
As per claim 12, Lerner teaches a reception component that receives the information input (Fig. 2, col. 8, lines 14-18).
As per claim 13, Lerner teaches wherein the information input comprises a global corpora from a group consisting of a domain corpora and a global corpora (Fig. 5, Col 7 Ln 36-40, Col 12 Ln18-20, the network accessible database allows the system to retrieve security related data from various database server and other information, including domain specific and general global database, or corpora).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner in view of Pueyo (US 20120030152).
As per claim 11 and 19, Lerner does not explicitly disclose an extraction component, wherein the extraction component performs an extraction selected from a group consisting of a supervised extraction and an unsupervised extraction to extract the one or more features.
Pueyo in the same field of endeavor teaches a group consisting of a supervised extraction and an unsupervised extraction ([0072], the ranking function may be trained with machine-learning technique by features extracted or derived from one or more ranking corpora with supervised or unsupervised learning modes).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Pueyo’s disclosure as a modification to the disclosure of Lerner in order to train a machine learning classifier for determining compliance without user intervention, i.e., in unsupervised mode. (Pueyo, [0072]).

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lerner in view of Pueyo (US 20120030152), and further in view of Dumoulin et al (US Pat No. 7206389).
As per claim 14, Lerner in view of Pueyo does not explicitly disclose wherein the unsupervised extraction utilizes an operation from a group consisting of neural network attention and term frequency-inverse document frequency extraction.
Dumoulin in the same field of endeavor teaches a method of feature extraction comprising (Dumoulin, Col 10 Ln 29-60, the feature extraction is trained with data from training corpus for a neural network whose network weight is derived from a function of a term-frequency and inverse-document frequency).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Dumoulin’s disclosure as a modification to the combined disclosure by Lerner and Pueyo in order to improve the classification of compliance subjects by using a machine learning classifier of neural network with weights derived by TF-IDF technique (Dumoulin, Col 10 Ln 29-60).

10.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lerner in view of Miller, and further in view of Mohammad (US 20160378853).
Lerner in view of Miller does not explicitly disclose wherein the one or more features extracted from the global corpora provide context for the one or more features extracted from the regulatory document.  Mohammad in the same field of endeavor teaches a statistics language model, using machine learning technique, to identify context phrases, i.e. language objects, related to particular subject matter ([0026], [0035]- [0036]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Mohammad’s feature with the system of Lerner in view of Miller, in order to evaluate compliance based on language object, context related to particular subject matter using machine learning technique (Mohammad, [0035]-[0036]). 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/Primary Examiner, Art Unit 2659